—Appeal from a judgment of the Supreme Court at Special Term, entered August 10, 1979 in Sullivan County, which denied petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, seeking to declare valid the designating petition designating petitioner as a candidate of the Democratic Party for the office of Treasurer of the County of Sullivan in the September 11, 1979 Primary Election. Seeking a place on the primary ballot of the Democratic Party for the office of Treasurer of Sullivan County, petitioner filed a designating petition with the Board of Elections of Sullivan County (board). Objections were filed by respondent Martin S. Miller on August 3, 1979. On August 6, 1979 the board rejected the petition, concluding that since the subscribing witness’ statement on each page of the petition failed to set forth the assembly district of the subscribing witness, the petition was invalid. Thereafter, petitioner commenced this proceeding seeking to validate the designating petition. Special Term dismissed the proceeding and this appeal ensued. Subdivision 2 of section 6-132 of the Election Law requires a subscribing witness to a designating petition in all areas of the State to list his current assembly district (Matter of Alper v Hayduk, 45 NY2d 809; Matter of Morris v Hayduk, 45 NY2d 793; Matter of Vari v Hayduk, 42 NY2d 980; Matter of Rutter v Coveney, 38 NY2d 993). The fact that the entire County of Sullivan is wholly within the 98th Assembly District and that all of the subscribing witnesses listed addresses in Sullivan County does not obviate the clear mandate of the statute that each page of the designating petition list the assembly district of the subscribing witness (Matter of Vari v Hayduk, supra; cf. Matter of Rutter v Coveney, supra). Accordingly, there must be an affirmance. Judgment affirmed, without costs. Motion for leave to appeal to the Court of Appeals denied. Mahoney, P. J., Greenblott, Kane, Staley, Jr., and Main, JJ., concur.